Citation Nr: 0113012	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1961 to January 1970.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claims for service connection for:  
1) post-traumatic stress disorder (PTSD) and 2) a passive-
aggressive and immature personality disorder.  He appealed to 
the Board of Veterans' Appeals (Board).  During a hearing at 
the RO in November 2000, he withdrew his appeal concerning 
the claim for service connection for a passive-aggressive and 
immature personality disorder-leaving only the issue of his 
entitlement to service connection for PTSD.  38 C.F.R. 
§ 20.204 (2000).


REMAND

The veteran alleges that he has PTSD as a result of various 
stressful incidents that occurred while he was stationed in 
Vietnam, during the war, from October 1966 to November 1967.  
As a means of developing his claim, the RO sent him letters 
in July 1997 and July 1999 requesting that he provide 
specific information concerning the alleged incidents in 
question.  And in response, he submitted statements in August 
1997 and July 1999 describing what occurred.  He also 
discussed this while testifying during his November 2000 
hearing and submitted an additional written statement during 
the hearing, as well.

In his written and oral testimony, the veteran claimed that, 
while in Vietnam, he primarily served as a site development 
specialist, as a member of the Air Force's Red Horse Civil 
Engineering Team-requiring that he travel from base to base 
and assist, as necessary, in the planning, design, and layout 
of sites.  He said that his main base in Vietnam was TAN SON 
NUT, in Saigon, but that he also briefly was stationed at PHU 
CAT air base-which was a new base under construction.  
He said that, while working from those locations, he 
routinely made airplane flights to other areas (unknown, 
remote, Vietnam outposts) for field observations and, while 
doing that, repeatedly came under sniper and mortar attack 
from enemy forces.  He further alleged that he personally 
witnessed the devastation caused by "napalm" bombings on 
innocent civilian women and children, many of whom were left 
for dead lying in the streets, as well as other inherent 
casualties of war involving friendly and enemy soldiers, 
alike.  But certain incidents particularly stick out in his 
mind; one purportedly occurred when he had to help unload 2 
civilian Vietnamese women at the helicopter ("helo") pad 
into an ambulance.  He says they were badly burned from the 
napalm, but still alive, so they were visibly in excruciating 
pain.  Another incident purportedly occurred when 3 
Vietnamese women went running towards the side door of his 
surveillance plane, armed with sacks, which they attempted to 
toss into the plane.  The veteran said that he drew his M-16 
assault rifle in defense, only to learn at the very last 
moment that the sacks contained the women's babies, who they 
were trying to save.  Fortunately, he did not fire 
his weapon, but they had to toss the babies back out of the 
plane into danger, nonetheless.  Yet another incident 
purportedly occurred when some villagers who were let onto 
his plane were told that, if they caused any sort of trouble 
during transport, then the pilot abruptly would take the 
plane up in a vertical maneuver that would result in their 
deaths because, not strapped, they would fall out of the 
plane.  A different incident reportedly occurred when he and 
others in his unit came under an enemy mortar attack, and the 
detonating pin of a grenade unexpectedly fell from the belt 
of an enemy Vietnamese soldier-who, thankfully, was able to 
reconnect the pin and grenade before it exploded.  A final 
incident reportedly involved a situation when a Vietnamese 
taxi driver in Saigon tried to take the veteran down an alley 
to the Viet Cong, for capture, but other U.S. military 
soldiers in the area unexpectedly thwarted the effort simply 
by their presence, which just happened by chance.  The 
veteran said that he told his commanding officer and others 
about that incident, and they just laughed.

Upon further questioning during his hearing, and in the 
written statement that he submitted during the hearing, the 
veteran indicated that one of his closest personal friends in 
Vietnam, Sergeant [redacted], could corroborate his 
account of what occurred there.  But, unfortunately, the 
veteran went on to note that Sgt. [redacted] committed suicide 
in December 1984 after learning that he had cancer of the 
face as a residual of exposure to Agent Orange in Vietnam.  
And although buried in January 1985 by [redacted] and 
other members of Sgt. [redacted]'s guard unit, the veteran did 
not allege that Mr. [redacted] or anyone else familiar with their 
situation in Vietnam could corroborate the veteran's 
allegations to compensate for the absence of Sgt. [redacted]'s 
testimony due to his untimely death.  This is especially 
important to note in this particular case because service 
connection for PTSD requires, not only medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and be 
supported by findings on examination), but also credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The Board does not dispute that PTSD has been clinically 
diagnosed.  Indeed, several psychiatrists and psychologists 
who have examined the veteran since service, particularly 
during the last few years, have diagnosed the condition.  
This included a VA psychiatrist who examined him in May 1999 
in connection with his current appeal-noting, not only that 
"[t]he PTSD criteria appeared to be met," but also that 
"the veteran described convincingly a linkage from [his] 
mentioned stressors to the current symptoms" (emphasis 
added).  Furthermore, that VA examiner indicated that, 
although the veteran also has a depressed bipolar disorder, 
he suffers from a "comorbid condition" (i.e., conditions 
occurring concurrently), and in fact, about 1/2 of all PTSD 
cases have a comorbid condition in the same person at the 
same time, according to recent research.  Therefore, if the 
veteran's alleged stressors are substantiated, then that 
medical opinion by the VA examiner also would be sufficient 
to satisfy the medical nexus requirement-causally linking 
the veteran's current PTSD symptoms to the various stressful 
incidents in service.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. ."); also discussed in Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Still other diagnoses of PTSD were made on various occasions 
while the veteran was receiving treatment in the VA 
outpatient clinic (VAOPC) in Ft. Myers, Florida, during 1997, 
1998 and 1999, including in June 1997, February 1999, and 
July 1999.  His doctors also diagnosed a mixed bipolar 
disorder and a depressive disorder (dysthymia), and earlier 
dated records on file show additional diagnoses 
dating virtually all the way back to when he was on active 
duty in the military of hyperventilation syndrome with 
secondary anxiety and depression, which was diagnosed during 
1995 and 1996; major depression and dysthymia, for which 
he received treatment on various occasions from July 1990 to 
June 1993 at a private clinic, Adolescent and Child 
Psychiatry Services (ACPS), Inc; anxiety and depression, 
which were diagnosed in March 1981; depression and muscle 
contraction headaches, which were diagnosed in May 1979; and 
a reaction of depression, which his doctors diagnosed in June 
1973 and indicated basically was in an obsessive-compulsive 
personality.  Moreover, records also show that the veteran 
was seen in August 1969, even while he was still in the 
military, about 2 years after returning from Vietnam (where 
he had served from October 1966 to November 1967), for 
complaints of depression and an inability to cope with his 
then present-day problems.  The eventual diagnosis 
was a passive-aggressive and immature personality disorder.  
He reportedly had a long-standing characterological disorder, 
manifested by excessive drinking followed by bouts of 
depression, indecisiveness, and lack of motivation and 
interest in all areas of his life, which was not amenable to 
further psychiatric treatment or counseling.  Consequently, 
he administratively was discharged from the military 
in January 1970 due to unsuitability caused by the character 
and behavior disorder.

The medical evidence cited above shows "continuity of 
symptomatology" since service.  See 38 C.F.R. § 3.303(b); 
Godfrey v. Brown, 7 Vet. App. 398, 406 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  In fact, while 
treating the veteran in the VA outpatient clinic in December 
1997, the examining VA physician indicated that the veteran's 
long-standing bipolar disorder "was first recognized when he 
was diagnosed as having a character and behavior disorder 
[i.e., a personality disorder] while on active duty in 
Vietnam."  However, as alluded to earlier, the veteran has 
withdrawn his claim for service connection for the passive-
aggressive and immature personality disorder-even to the 
extent that, as suggested by the VA physician, it actually 
may have represented an early, prodromal manifestation of the 
later diagnosed mixed bipolar disorder.  See 38 C.F.R. 
§§ 4.126, 4.127.  And although PTSD has been diagnosed, too, 
it has not been etiologically linked to a corroborated 
stressor in service.  Rather, all of the diagnoses to date 
were made primarily-if not entirely-on the basis of the 
veteran's own, unsubstantiated, account of what purportedly 
occurred to him and others in his presence in Vietnam, not on 
the basis of evidence that was objectively and independently 
verified.  So it is not the lack of an acceptable diagnosis 
that precludes the Board from granting his claim for PTSD at 
the present, nor-for that matter-is it due to the absence 
of a medical nexus opinion etiologically linking his current 
PTSD symptoms to service, assuming for the moment, for the 
sake of argument, that his alleged stressors actually 
occurred.  Instead, it is only because of the absence of 
sufficient proof of the actual occurrence of his alleged 
stressors that his claim, at least currently, cannot be 
allowed.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

The veteran's service personnel and other records, including 
his Department of Defense Form 214 (DD Form 214), show that 
his primary military occupational specialty (MOS) during 
service was, as he alleges, a "site development 
technician," and that he received the Vietnam Service Medal 
with 1 Bronze Service Star, the Republic of Vietnam Campaign 
Medal, the Air Force Commendation Medal, the Armed Forces 
Expeditionary Medal, and the Air Force Gallantry Cross Medal 
with 1 Bronze Oak Leaf Cluster.  Unfortunately though, none 
of those medals or commendations is recognized by VA as 
indicative of combat, per se.  See, e.g., VAOPGCPREC 12-99 
(October 18, 1999); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991) (a mere presence in a combat zone is not sufficient to 
show that a veteran actually engaged in combat with enemy 
forces).  The other records concerning his military service 
also do not confirm that he actually had combat, either, so 
his alleged stressors must be independently verified.

Although the RO has not actually contacted the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), to attempt to corroborate the veteran's alleged 
stressors, he has not provided sufficient information or the 
type of information necessary to permit a meaningful search 
of the records located at that facility for such 
substantiating evidence.  Thus, his alleged stressors 
currently are either unverified or unverifiable because there 
is insufficient information or, even if there is, it is not 
the type of stressor that actually can be verified long after 
the fact.  This, in turn, means the Board is left with only 
two options-either deny his claim or remand his case to the 
RO to give him yet another opportunity to provide 
more specific, detailed information (i.e., the who, what, 
when and where facts) concerning his alleged stressors, which 
would permit them to be objectively verified by the USASCRUR 
or by other collateral sources, such as the National Archives 
and Records Administration (NARA) and the National Personnel 
Records Center (NPRC).  See VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 7.46 (now included in Manual M21-1 
in Part IV, Paragraph 11.38(f) (Change 61, September 12, 
1997) and in Part III, Paragraph 5.14(b) (Change 49, 
 February 20, 1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that requesting this type of information 
from a veteran does not impose an impossible or onerous 
burden, and that the duty to assist him in fully developing 
the evidence pertinent to his claim is not a "one-way 
street."  See Wood, 1 Vet. App. at 193.  Rather, he is 
obliged to comply with VA's efforts to help him fully develop 
the evidence concerning his claim.  Also, in Gobber v. 
Derwinski, 2 Vet. App. 470 (1992), the Court held that VA's 
duty to assist was not a license for a "fishing expedition" 
to determine if there might be some unspecified information 
which could possibly support a claim.  This, however, still 
can be remedied in this case by the veteran providing more 
specific information that would give a better account of what 
occurred in Vietnam-as least as it pertains to him, in 
particular.  See Suozzi v. Brown, 10 Vet. App. 307, 310-11 
(1997).  Therefore, in accordance with the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)-which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a veteran of 
information and evidence necessary to substantiate a claim 
for VA benefits-this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should again ask the veteran to 
provide a more comprehensive statement 
containing more detail and information 
concerning the specifics (i.e., the who, 
what, when and where facts) of the 
stressors that he alleges to have 
experienced while in Vietnam.  And in 
providing this information, it is 
essential that his statement include a 
full, clear, and understandable 
description of the events in question, and 
that it contains identifying information 
concerning the units of assignment and the 
names, ranks, unit designations to 
the company level, etc., of any other 
individuals who purportedly were involved.  
The veteran must specify whether any of 
the individuals that he identifies was 
wounded or killed, whether he personally 
witnessed their injuries or death, or 
learned of their tragedies through other 
means, and whether any others have 
information that could corroborate his 
allegations of stressful experiences.  He 
also should provide any information he has 
concerning other units that were involved, 
or any other identifying details such as 
the best estimate of the date that the 
alleged incidents occurred and the type 
and location of the incidents, etc.  He 
also should be invited to submit 
additional statements from former military 
comrades or others who might corroborate 
any of his alleged stressful experiences.

3.  If the veteran provides sufficient 
information to permit a meaningful search 
for evidence that might corroborate his 
alleged stressors, the RO should again 
attempt to through all appropriate means-
including, but not limited to, contacting 
the USASCRUR at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150-
3197.  And the RO also may need to contact 
the NPRC, the NARA or other collateral 
sources, to first obtain operational 
reports, morning reports and/or similar 
types of clarifying evidence and submit 
this information with any that is provided 
by the veteran, or others acting on his 
behalf, for consideration.

4.  The RO should prepare a report 
indicating which, if any, of the alleged 
stressors actually were confirmed or 
otherwise established by the record.

5.  If, after completion of the above-
requested development, and any additional 
development deemed warranted by the VCAA, 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits-
to include a summary of the evidence, 
applicable laws and regulations, and 
caselaw considered pertinent to the issue 
currently on appeal.  The SSOC also should 
contain a discussion of whether the 
benefit-of-the-doubt doctrine is 
applicable to the facts of this case and, 
if not, the RO should explain why.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  An 
appropriate period of time should be 
allowed for response to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


